DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II (claims 21-36) in the reply filed on 06/13/22 is acknowledged.
Claims 8, 12, 15, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/22.

Claim Objections
Claims 23-24, 26-29 are objected to because of the following informalities:  
Claim 23 is objected to for referring to “the starting point” of the first portion of the first lobe and “the ending point” of the first portion of the third lobe with improper antecedent basis. 
Claim 24 is objected to for referring to “the starting point” of the second portion of the first lobe and “the ending point” of the second portion of the third lobe with improper antecedent basis. 
Claims 26-28 have improper antecedent basis for “the shape of the perimeter edge”.
Claim 29 is objected to for having improper antecedent basis for “the starting portion and the ending point”. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perimeter edge of the first and second portions of each of the first, second, and third lobes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love (US 5509930 A) in view of Bruchman et al. (US 20140163673 A1) hereinafter known as Bruchman.
Regarding claims 21, 23-24, 29 and 35, Love discloses a repair structure for cardiac surgery (Col 1 line 6 heart valve replacement) comprising:
a sheet of harvested pericardial tissue (Col 1 lines 41-42) and comprising a folded edge line (Fig 1 item 18) extending from a first end to a second end (left/right); 
a first and second lobe line (Annotated Figures 1 and 3) extending from first/second ends (left/right) which are both offset from the folded edge line by a first/second distance respectively (Annotated Figure 1); 
a first portion of a first, second, and third lobe (Annotated Fig 3 shows three lobes separated by vertical lines 26/24; the first portion is understood to be visible out of the page) which are defined partially by a corresponding perimeter edge which is curved and has starting points and ending points adjacent the first lobe line (Figure 3);
wherein the sheet is folded about the folded edge line to form the three lobes (Fig 3),

    PNG
    media_image1.png
    680
    809
    media_image1.png
    Greyscale

wherein Love teaches a second portion of each of the first, second, and third lobe (e.g. the side of the folded lobes which is facing into the page, as the “back” side of the first, second, and third lobes presented between the second lobe line and folded edge line), 
but is silent with regards to second portions of the first, second, and third lobe having a curved shape corresponding to the first portion of each lobe so that the first/second lobe line and perimeters align with one another. 
However, regarding claims 21, 24, 29, 35, Bruchman teaches that heart valves which include multiple layers are known in the art ([0043] laminate with a number of layers of composite material), those layers being co-extensive (See the entire disclosure of Bruchman which does not describe the leaflet layers as being only partial layers). This indicates that the layers of the leaflets, leaflet perimeters, and leaflet dimensions of each lobe are identical with one another in Bruchman. 
Love and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure of Love so that the perimeter/shape of the second portions of the lobes (e.g. the back layer which faces into the page) matches that of the first portion in order to provide a dual-layer manufacturing method for a leaflet in which symmetrical lobes are desired. This non-essential change in shape simply allows the manufacturer to determine the final shape desired of the surgical repair structure, and allows it to be used in different applications/ locations. Further, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Love.
Regarding claims 22 and 25-28, the Love Bruchman Combination teaches the repair structure of claim 21 substantially as is claimed,
wherein the Combination teaches the lobe portions all being symmetrical/identical and semi-circular so the first and second distances are equal (see the explanation/rejection to claim 21 above. The Examiner notes that the leaflet layers and lobes being all semi-circular or all straight-edged would be equally obvious to one of ordinary skill based on Love who shows both instances (Figure 3 vs Figure 12) as obvious alternatives of leaflet shapes). 
Regarding claims 30-31, the Love Bruchman Combination teaches the repair structure of claim 21 substantially as is claimed,
wherein the Combination further teaches first and second transverse (normal) folds which extend from a first end to an opposite second end extending between the first and second lobe lines so that the first end of the first transverse fold line is at/adjacent the ending point of the perimeter edge of the first portion of the first lobe (Annotated Figure 3), the first transverse fold line extending between the first and second lobe line so that the second end of the first transverse fold line is at/adjacent the ending point of the perimeter edge of the second portion of the first lobe (see the rejection to claim 21 above regarding the inclusion of dual layers, in which if folded for construction the transverse fold line would be able to extend between the second lobe line and first lobe line). 
Regarding claims 32, the Love Bruchman Combination teaches the repair structure of claim 31 substantially as is claimed,
wherein the Combination further teaches the sheet is configured to be folded about the first transverse fold line and second transverse fold line such that the first end of the first lobe line is disposed at/adjacent the second end of the first lobe line and the first end of the second lobe line is disposed at/adjacent the second end of the second lobe line (this is stated as an intended method of folding the claimed repair structure. A recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, Love is understood to be capable of folding as the claims require. See for example, Figure 5).
Regarding claims 33-34, the Love Bruchman Combination teaches the repair structure of claim 21 substantially as is claimed,
wherein the Combination further teaches when the sheet is folded about the first and second transverse fold lines, a first side wall is partially defined by the first fold line, a portion of the first lobe line, and a first portion of the folded edge line (e.g. Annotated Figure 3 labeled “1st lobe”), a second side wall is partially defined by the first transverse fold line, second transverse fold line, a second portion of the first lobe line, and a second portion of the folded edge line (e.g. Annotated Figure 3 labeled “2nd lobe”), and a third side wall is partially defined by the second transverse fold line, a third portion of the first lobe line, and a third portion of the folded edge line (e.g. Annotated Figure 3 labeled “3rd lobe”), and the first second and third side walls cooperate to form a substantially triangular shape (all italicized portions of the claims are stated as an intended folding configuration of the claimed repair structure. A recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, Love is understood to be capable of folding as the claims require and into the disclosed triangular shape if desired (e.g. Fig 8).)
Regarding claim 36 see the rejection to claims 30 and 32 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/28/22